      Case 7:18-cv-01551-KOB-HNJ Document 8 Filed 06/04/20 Page 1 of 1                      FILED
                                                                                   2020 Jun-04 PM 03:14
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 BRANDON DEWAYNE FENNELL,                   )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No. 7:18-cv-01551-KOB-HNJ
                                            )
 WARDEN B.H. ROMERO,                        )
                                            )
       Respondent.                          )

                           MEMORANDUM OPINION
      On May 7, 2020, the magistrate judge entered a report recommending the

court summarily dismiss Fennel’s § 2241 petition.           (Doc. 7).    Although the

magistrate judge advised the petitioner of his right to file specific written objections

within fourteen days, the court has received no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. The court finds that

the petition should be summarily dismissed.

      The court will enter a separate Final Order.

      DONE and ORDERED this 4th day of June, 2020.


                                        ________________________________
                                        KARON OWEN BOWDRE
                                        UNITED STATES DISTRICT JUDGE
